            Case 1:21-cv-04108-JGK Document 1 Filed 05/07/21 Page 1 of 15




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


  CLAUDIA ACOSTA,
                                                     Civil Action No.
                      Plaintiff,
                                                     COMPLAINT FOR VIOLATIONS
       v.                                            OF THE FEDERAL SECURITIES
                                                     LAWS

   COHERENT, INC., GARRY
   ROGERSON, ANDY MATTES, JAY T.                     JURY TRIAL DEMANDED
   FLATLEY, PAMELA FLETCHER,
   BEVERLY KAY MATTHEWS,
   MICHAEL MCMULLEN, STEVE
   SKAGGS, and SANDEEP VIJ,

                      Defendants.



       Plaintiff Claudia Acosta (“Plaintiff”) by and through her undersigned attorneys, brings

this action on behalf of herself, and alleges the following based upon personal knowledge as to

those allegations concerning Plaintiff and, as to all other matters, upon the investigation of

counsel, which includes, without limitation: (a) review and analysis of public filings made by

Coherent, Inc. (“Coherent” or the “Company”) and other related parties and non-parties with the

United States Securities and Exchange Commission (“SEC”); (b) review and analysis of press

releases and other publications disseminated by certain of the Defendants (defined below) and

other related non-parties; (c) review of news articles, shareholder communications, and postings

on the Company’s website concerning the Company’s public statements; and (d) review of other

publicly available information concerning Coherent and the Defendants.
            Case 1:21-cv-04108-JGK Document 1 Filed 05/07/21 Page 2 of 15




                                 SUMMARY OF THE ACTION

       1.       This is an action brought by Plaintiff against Coherent and the Company’s Board

of Directors (the “Board” or the “Individual Defendants”) for their violations of Section 14(a)

and 20(a) of the Securities Exchange Act of 1934, 15.U.S.C. §§ 78n(a), 78t(a), and SEC Rule

14a-9, 17 C.F.R. 240.14a-9, in connection with the proposed merger of the Company with

Watson Merger Sub Inc. (“Merger Sub”), a wholly owned subsidiary of II-VI, (“Parent” and

together with Merger Sub “II-VI”) whereby Coherent will survive as a wholly owned subsidiary

of II-VI (the “Proposed Transaction”).

       2.       On March 25, 2021, the Company entered into an Agreement and Plan of Merger

(the “Merger Agreement”) with II-VI. Pursuant to the terms of the Merger Agreement the

Company’s shareholders will receive $220 in cash and 0.91 of a share of II-VI common stock for

each share of Coherent Common stock owned (the “Merger Consideration”).

       3.       On May 4, 2021, in order to convince the Company’s shareholders to vote in

favor of the Proposed Transaction, the Board authorized the filing of a materially incomplete and

misleading registration statement with the SEC on Form S-4/A (the “Registration Statement”), in

violation of Sections 14(a) and 20(a) of the Exchange Act.

       4.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Coherent and the Board for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule

14a-9. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the Proposed

Transaction unless and until the material information discussed below is disclosed to Coherent

shareholders before the vote on the Proposed Transaction or, in the event the Proposed

Transaction is consummated, recover damages resulting from the Defendants’ violations of the

Exchange Act.




                                                  2
               Case 1:21-cv-04108-JGK Document 1 Filed 05/07/21 Page 3 of 15




                                    JURISDICTION AND VENUE

          5.       This Court has subject matter jurisdiction over all claims asserted herein pursuant

to Section 27 of the Exchange Act, 15 U.S.C § 78aa, and 28 U.S.C. § 1331, as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.

          6.       This Court has personal jurisdiction over all of the Defendants because each is

either a corporation that conducts business in, solicits shareholders in, and/or maintains

operations within, this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District so as to make the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

          7.       Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                            THE PARTIES

          8.       Plaintiff is, and has been at all times relevant hereto, the owner of Coherent

shares.

          9.       Defendant Coherent is incorporated under the laws of Delaware and has its

principal executive offices located at 5100 Patrick Henry Drive, Santa Clara, CA, 95054. The

Company’s common stock trades on the NASDAQ under the symbol “COHR.”

          10.      Defendant Garry Rogerson (“Rogerson”) is and has been Chairman of the Board

of Directors of Coherent at all times during the relevant time period.

          11.      Defendant Andy Mattes (“Mattes”) is and has been the President and Chief

Executive Officer (“CEO”) and a director of Coherent at all times during the relevant time

period.




                                                    3
          Case 1:21-cv-04108-JGK Document 1 Filed 05/07/21 Page 4 of 15




       12.     Defendant Jay T. Flatley (“Flatley”) is and has been a director of Coherent at all

times during the relevant time period.

       13.     Defendant Pamela Fletcher (“Fletcher”) is and has been a director of Coherent at

all times during the relevant time period.

       14.     Defendant Beverly Kay Matthews (“Matthews”) is and has been a director of

Coherent at all times during the relevant time period.

       15.     Defendant Michael McMullen (“McMullen”) is and has been a director of

Coherent at all times during the relevant time period.

       16.     Defendant Steve Skaggs (“Skaggs”) is and has been a director of Coherent at all

times during the relevant time period.

       17.     Defendant Sandeep Vij (“Vij”) is and has been a director of Coherent at all times

during the relevant time period.

       18.     Defendants Rogerson, Mattes, Flatley, Fletcher, Matthews, McMullen, Skaggs,

and Vij are collectively referred to herein as the “Individual Defendants.”

       19.     The Individual Defendants, along with Defendant Coherent, are collectively

referred to herein as “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

                                   Background of the Company

       20.     Coherent is a global provider of lasers and laser-based technology for scientific,

commercial and industrial customers. The Company designs, manufactures, markets and services

lasers, laser tools, precision optics, and related accessories. The Company’s products are used for

applications in microelectronics, materials processing, original equipment manufacturer

components and instrumentation, and scientific research and government programs.




                                                 4
         Case 1:21-cv-04108-JGK Document 1 Filed 05/07/21 Page 5 of 15




                    The Company Announces the Proposed Transaction

       21.    On March 25, 2021, the Company jointly issued a press release announcing the

Proposed Transaction. The press release stated in part:


       SANTA CLARA, Calif., March 25, 2021 /PRNewswire/ -- Coherent, Inc.
       (NASDAQ: COHR) today announced that its board of directors has determined,
       after consultation with its financial and legal advisors, that the previously
       disclosed acquisition proposal Coherent received from II-VI Incorporated
       (NASDAQ: IIVI) on March 17, 2021 continues to be a "Company Superior
       Proposal" under Coherent's March 9, 2021 merger agreement with Lumentum
       Holdings Inc. (NASDAQ: LITE) after giving due consideration to the revised
       acquisition proposal Coherent received from Lumentum on March 22, 2021. In
       making its determination, the Coherent board of directors evaluated the
       comparative benefits and risks of the II-VI and Lumentum proposals, including
       the near-term and long-term financial opportunities and risks presented by each
       proposal, the potential synergies available through a combination with each
       company, and the complementary businesses of each company.

       Accordingly, Coherent is terminating the March 9, 2021 merger agreement
       between Coherent and Lumentum and paying Lumentum the $217.6 million
       termination fee contemplated by their merger agreement in order to enter into a
       new merger agreement with II-VI.

       Under the terms of Coherent's merger agreement with II-VI, each share of
       Coherent common stock will be exchanged for $220.00 in cash and 0.91 of a
       share of II-VI common stock at the completion of the transaction. The transaction
       with II-VI is subject to approval by the stockholders of Coherent and II-VI,
       receipt of U.S. and foreign regulatory approvals and other customary closing
       conditions. The transaction is expected to close in the fourth quarter of 2021.

       Bank of America and Credit Suisse are serving as financial advisors to Coherent,
       and Skadden, Arps, Slate, Meagher & Flom LLP is serving as legal advisor.

                     FALSE AND MISLEADING STATEMENTS
          AND/OR MATERIAL OMISSIONS IN THE REGISTRATION STATEMENT

       22.    On May 4, 2021, the Company authorized the joint filing of the Registration

Statement with the SEC.       The Registration Statement recommends that the Company’s

shareholders vote in favor of the Proposed Transaction.




                                                5
         Case 1:21-cv-04108-JGK Document 1 Filed 05/07/21 Page 6 of 15




       23.    Defendants were obligated to carefully review the Registration Statement prior to

its filing with the SEC and dissemination to the Company’s shareholders to ensure that it did not

contain any material misrepresentations or omissions. However, the Registration Statement

misrepresents and/or omits material information that is necessary for the Company’s

shareholders to make informed decisions regarding whether to vote in favor of the Proposed

Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.

                 Material False and Misleading Statements or Material
     Misrepresentations or Omissions Regarding the Company’s Financial Projections

       24.    The Registration Statement contains projections prepared by the Company’s and

II-VI’s management concerning the Proposed Transaction, but fails to provide material

information concerning such.

       25.    The SEC has repeatedly emphasized that disclosure of non-GAAP projections can

be inherently misleading, and has therefore heightened its scrutiny of the use of such

projections. 1 Indeed, on May 17, 2016, the SEC’s Division of Corporation Finance released new

and updated Compliance and Disclosure Interpretations (“C&DIs”) on the use of non-GAAP

financial measures that demonstrate the SEC’s tightening policy. 2 One of the new C&DIs

regarding forward-looking information, such as financial projections, explicitly requires

companies to provide any reconciling metrics that are available without unreasonable efforts.


1
  See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
Evolving Views, Harvard Law School Forum on Corporate Governance and Financial
Regulation (June 24, 2016), available at https://corpgov.law.harvard.edu/2016/06/24/non-gaap-
financial-measuresthesecs evolving-views/; Gretchen Morgenson, Fantasy Math Is Helping
Companies Spin Losses Into Profits, N.Y. Times, Apr. 22, 2016, available at
http://www.nytimes.com/2016/04/24/business/fantasy-mathis-helping-companies-spin-ossesinto-
profits.html?_r=0.
2
 Non-GAAP Financial Measures, Compliance & Disclosure Interpretations, U.S. SECURITIES
AND       EXCHANGE          COMMISSION           (May     17,     2017), available   at
https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                                6
           Case 1:21-cv-04108-JGK Document 1 Filed 05/07/21 Page 7 of 15




       26.     In order to make management’s projections included in the Registration Statement

materially complete and not misleading, Defendants must provide a reconciliation table of the

non-GAAP measures to the most comparable GAAP measures.

       27.     Specifically, with respect to the Coherent projections, the Company must disclose

the line item projections for the financial metrics that were used to calculate the non-GAAP

measures, including: (i) Adjusted EBITDA; (ii) Non-GAAP Earnings Per Share; and (iii)

Unlevered Free Cash Flow.

       28.     Specifically, with respect to the II-VI projections, the Company must disclose the

line item projections for the financial metrics that were used to calculate the non-GAAP

measures, including: (i) Adjusted EBITDA; (ii) Non-GAAP Earnings Per Share; (iii) Unlevered

Free Cash Flow; and (iv) Net Operating Profit.

       29.     Disclosure of the above information is vital to provide investors with the complete

mix of information necessary to make an informed decision when voting on the Proposed

Transaction.   Specifically, the above information would provide shareholders with a better

understanding of the analyses performed by the Company’s financial advisor in support of its

opinion.

                    Material False and Misleading Statements or Material
                Misrepresentations or Omissions Regarding the Financial Opinions

       30.     The Registration Statement contains the financial analyses and opinion of BofA

Securities, Inc. (“BofA”) and Credit Suisse Securities (USA) LLC (“Credit Suisse” and together

with BofA, the “Financial Advisors”) concerning the Proposed Transaction, but fails to provide

material information concerning such.




                                                 7
           Case 1:21-cv-04108-JGK Document 1 Filed 05/07/21 Page 8 of 15




       31.     With respect to BofA’s Selected Precedent Transactions Analysis for the

Company, the Registration Statement fails to disclose the closing dates and value for each of the

transactions observed by BofA in its analysis.

       32.     With respect to BofA’s Discounted Cash Flow Analysis for the Company, the

Registration Statement fails to disclose: (i) the Company’s terminal values; (ii) line items used

by BofA to calculate the Company’s projected unlevered free cash flows; (iii) the inputs and

assumptions underlying BofA’s use of the perpetuity growth rates ranging from 3.0% to 4.0%;

and (iv) the inputs and assumptions underlying BofA’s use of the discount rates ranging from

8.5% to 11.5%.

       33.     With respect to BofA’s Discounted Cash Flow Analysis for II-VI, the Registration

Statement fails to disclose: (i) II-VI’s terminal values; (ii) the line items used by BofA to

calculate II-VI’s projected unlevered free cash flows; (iii) the inputs and assumptions underlying

BofA’s use of the perpetuity growth rates ranging from 2.5% to 3.5%; and (iv) the inputs and

assumptions underlying BofA’s use of the discount rates ranging from 7.0% to 9.0%.

       34.     With respect to BofA’s Pro Forma Analysis, the Registration Statement fails to

disclose: (i) the implied equity value of net estimated cost savings to the combined company; (ii)

the inputs and assumptions underlying BofA’s use of the perpetuity growth rates ranging from

3.0% to 4.0%; (iii) the inputs and assumptions underlying BofA’s use of the discount rates

ranging from 8.5% to 11.5%; (iv) the decrease in cash from the merger to the combined

company.

       35.     With respect to Credit Suisse’s Selected Transactions Analysis Regarding

Coherent, the Registration Statement fails to disclose the closing dates and values for each of the

transactions observed by Credit Suisse in its analysis.




                                                 8
         Case 1:21-cv-04108-JGK Document 1 Filed 05/07/21 Page 9 of 15




       36.     With respect to Credit Suisse’s Discounted Cash Flow Analysis Regarding

Coherent, the Registration Statement fails to disclose: (i) the inputs and assumptions for Credit

Suisse’s use of the range of terminal value multiples of 10.0x to 12.0x; and (ii) the inputs and

assumptions underlying Credit Suisse’s use of the discount rates ranging from 8.5% to 10.5%.

       37.     With respect to Credit Suisse’s Discounted Cash Flow Analysis Regarding II-VI,

the Registration Statement fails to disclose: (i) the inputs and assumptions used by Credit Suisse

for applying a range of terminal value multiples of 9.5x to 11.5x; and (ii) the inputs and

assumptions underlying Credit Suisse’s use of the discount rates ranging from 8.0% to 10.0%.

       38.     With respect to Credit Suisse’s Pro Forma Discounted Cash Flow Analysis, the

Registration Statement fails to disclose: (i) the inputs and assumptions used by Credit Suisse for

applying a range of terminal value multiples of 10.0x to 12.0x; (ii) the inputs and assumptions

underlying Credit Suisse’s use of the discount rates ranging from 8.5% to 10.5%; and (iii) the

incremental debt expected to result from the Proposed Transaction.

       39.     Lastly, the Registration Statement notes that “Credit Suisse is entitled to receive

from Coherent a transaction fee of $17.0 million, $2.0 million of which became payable upon the

rendering of Credit Suisse’s opinion on March 9, 2021, $2.0 million of which became payable

upon the rendering of Credit Suisse’s opinion on March 24, 2021, $10.0 million of which is

payable contingent upon the closing of the merger and, at Coherent’s sole discretion,

$3.0 million of which may be paid at the closing of the merger.” However, the Registration

Statement fails to disclose whether Coherent intends to pay such $3.0 million fee.

       40.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,




                                                9
           Case 1:21-cv-04108-JGK Document 1 Filed 05/07/21 Page 10 of 15




the disclosure of projected financial information is material because it provides shareholders with

a basis to project the future financial performance of a company and allows shareholders to

better understand the financial analyses performed by the Company’s financial advisor in support

of its fairness opinion.

          41.   Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transactions. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.

                                              COUNT I

                     (Against All Defendants for Violations of Section 14(a)
                of the Exchange Act and Rule 14a-9 Promulgated Thereunder)

          42.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          43.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          44.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that communications with stockholders in a recommendation statement shall not

contain “any statement which, at the time and in the light of the circumstances under which it is

made, is false or misleading with respect to any material fact, or which omits to state any



                                                     10
         Case 1:21-cv-04108-JGK Document 1 Filed 05/07/21 Page 11 of 15




material fact necessary in order to make the statements therein not false or misleading.” 17

C.F.R. § 240.14a-9.

       45.     Defendants have issued the Registration Statement with the intention of soliciting

shareholders support for the Proposed Transaction. Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement, which fails to provide critical

information regarding, among other things, the financial projections for the Company.

       46.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Defendants, by virtue

of their roles as officers and/or directors, were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or

omitted from the Registration Statement, but nonetheless failed to obtain and disclose such

information to shareholders although they could have done so without extraordinary effort.

       47.     The Defendants knew or were negligent in not knowing that the Registration

Statement is materially misleading and omits material facts that are necessary to render it not

misleading. The Defendants undoubtedly reviewed and relied upon the omitted information

identified above in connection with their decision to approve and recommend the Proposed

Transaction.

       48.     The Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the Registration Statement, rendering the

sections of the Registration Statement identified above to be materially incomplete and

misleading. Indeed, the Defendants were required to be particularly attentive to the procedures

followed in preparing the Registration Statement and review it carefully before it was




                                               11
           Case 1:21-cv-04108-JGK Document 1 Filed 05/07/21 Page 12 of 15




disseminated, to corroborate that there are no material misstatements or omissions.

          49.   The Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement. The preparation of a Registration Statement by corporate insiders

containing materially false or misleading statements or omitting a material fact constitutes

negligence. The Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully as the Company’s directors. Indeed,

the Defendants were intricately involved in the process leading up to the signing of the Merger

Agreement and the preparation of the Company’s financial projections.

          50.   The misrepresentations and omissions in the Registration Statement are material

to Plaintiff, who will be deprived of his right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction.

          51.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                             COUNT II

                            (Against the Individual Defendants for
                        Violations of Section 20(a) of the Exchange Act)

          52.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          53.   The Individual Defendants acted as controlling persons of Coherent within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Coherent, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in



                                                  12
         Case 1:21-cv-04108-JGK Document 1 Filed 05/07/21 Page 13 of 15




the Registration Statement filed with the SEC, they had the power to influence and control and

did influence and control, directly or indirectly, the decision making of the Company, including

the content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

       54.     Each of the Individual Defendants was provided with, or had unlimited access to,

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the

issuance of the statements or cause the statements to be corrected.

       55.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Registration Statement at issue contains

the unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly involved in preparing this document.

       56.     In addition, as set forth in the Registration Statement sets forth at length and

described herein, the Individual Defendants were involved in negotiating, reviewing, and

approving the Merger Agreement. The Registration Statement purports to describe the various

issues and information that the Individual Defendants reviewed and considered. The Individual

Defendants participated in drafting and/or gave their input on the content of those descriptions.

       57.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       58.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by




                                                13
         Case 1:21-cv-04108-JGK Document 1 Filed 05/07/21 Page 14 of 15




their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       59.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      Directing the Individual Defendants to disseminate an Amendment to the

Registration Statement that does not contain any untrue statements of material fact and that states

all material facts required in it or necessary to make the statements contained therein not

misleading;

       C.      Directing Defendants to account to Plaintiff for all damages sustained because of

the wrongs complained of herein;

       D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.      Granting such other and further relief as this Court may deem just and proper.

                                           JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: May 7, 2021                                             Respectfully submitted,

                                                               By: /s/ Joshua M. Lifshitz
                                                               Joshua M. Lifshitz



                                                 14
Case 1:21-cv-04108-JGK Document 1 Filed 05/07/21 Page 15 of 15




                                       Email: jml@jlclasslaw.com
                                       LIFSHITZ LAW FIRM, P.C.
                                       1190 Broadway,
                                       Hewlett, New York 11557
                                       Telephone: (516) 493-9780
                                       Facsimile: (516) 280-7376

                                       Attorneys for Plaintiff




                              15
